Citation Nr: 0631851	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  02-08 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for bilateral tinnitus, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from September 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating 
decision of November 2001, which granted a 10 percent rating 
for tinnitus, previously rated noncompensable.  In a 
decision dated in February 2004, the Board denied the 
appeal.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
June 2005, the Court remanded the case for readjudication in 
light of Smith v. Nicholson, 19 Vet. App. 63 (2005), and 
issuance of a replacement decision.  In the meantime, VA had 
appealed the Smith decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), and 
stayed adjudication of claims and appeals affected by that 
decision.  In June 2006, the Federal Circuit issued its 
decision, and in July 2006, the Board rescinded the stay on 
adjudication of affected claims.


FINDINGS OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran, who is in receipt of a single 10 percent rating 
for bilateral tinnitus under Diagnostic Code 6260, argues 
that because he has tinnitus in both ears, he should be 
awarded separate 10 percent ratings for each ear.  

Historically, VA has evaluated tinnitus as a single 
disability, with a maximum rating of 10 percent, whether 
bilateral or not.  However, prior to June 13, 2003, 
Diagnostic Code 6260 did not explicitly state that tinnitus 
could only be assigned a single 10 percent disability 
rating; it simply provided that recurrent tinnitus warranted 
a 10 percent rating.  38 C.F.R. § 4.87, DC 6260 (1999).  
Before 1999, a 10 percent rating was assigned only when 
there was persistent tinnitus as symptom of head injury, 
concussion or acoustic trauma.  38 C.F.R. Part 4, Code 6260 
(1998).  

In November 2002, VA proposed to revise Diagnostic Code 6260 
to "state more explicitly" the manner in which tinnitus was 
to be evaluated.  "The intended effect of this action is to 
codify current standard VA practice by stating that 
recurrent tinnitus will be assigned only a single 10-percent 
evaluation, whether it is perceived in one ear, both ears, 
or somewhere in the head."  67 Fed. Reg. 59,033 (September 
19, 2002).  In support of its position, VA cited to medical 
studies, and observed that "true" tinnitus, defined as "the 
perception of sound in the absence of an external stimulus," 
appeared to arise from the brain rather than the ears. 

VA adopted the proposed amendments, effective June 13, 2003.  
Diagnostic Code 6260, which already provided for a rating of 
10 percent for recurrent tinnitus, was revised to include 
explanatory notes; the second note, pertinent to this 
appeal, reads:  "Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head."  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note 2 (2005).

Additionally, in a precedent opinion, VA's Office of General 
Counsel held that Diagnostic Code 6260, as in effect prior 
to June 13, 2003, likewise "authorized a single 10% 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  Separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code."  
VAOPGCPREC 2-2003 (May 2003).  

Subsequently, however, in 2005, the United States Court of 
Appeals for Veterans Claims (Court) found that the pre-June 
2003 versions of Diagnostic Code 6260, when considered in 
conjunction with 38 C.F.R. § 4.25(b), required that 
bilateral tinnitus be rated separately for each ear.  Smith 
v. Nicholson, 19 Vet. App. 63 (2005).  VA appealed this 
decision to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), and stayed adjudication 
of claims and appeals affected by this decision, e.g., 
claims for increased ratings for tinnitus filed before June 
13, 2003.  

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, finding that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 were ambiguous as to the question of 
whether tinnitus in each ear can be a separate disability, 
and, accordingly, VA was entitled to apply its own 
construction.  Smith v. Nicholson, 451 F.3d 1344, 1350 (Fed. 
Cir. 2006).  The Federal Circuit held that VA's 
interpretation was neither plainly erroneous nor 
inconsistent with the regulations, and, thus, the Court 
erred in not deferring to VA's reasonable interpretation of 
its own regulations.  Id., at 1350, 1351.  

As applied to the veteran's appeal, the effect of the 
actions described above is to prohibit the assignment of 
separate 10 percent ratings for tinnitus of each ear under 
Diagnostic Code 6260, as in effect both before and as of 
June 13, 2003.  VA's longstanding interpretation of the 
regulations to allow a maximum rating of 10 percent for 
tinnitus was upheld by judicial precedent, and the revised 
regulation effective June 13, 2003 expressly requires that 
tinnitus be evaluated as a single disability, whether 
bilateral or unilateral.  Thus, separate 10 percent ratings 
for tinnitus of each ear are precluded, under the old and 
new versions of the regulation, and neither version is more 
favorable than the other.  Under these circumstances, the 
disposition of this claim is based on the law, and not the 
facts of the case, and the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, the facts are not in 
dispute, and where, as in this case, the decision rests on 
the interpretation of the law, the VCAA is inapplicable.  
See Dela Cruz v. Principi, 15 Vet.App. 143 (2001).  
Similarly, compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  
Therefore, any deficiencies of VCAA notice or assistance are 
rendered moot.


ORDER

An evaluation in excess of 10 percent for bilateral tinnitus 
is denied.   




____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


